          Case 5:19-cv-00153-LPR Document 14 Filed 05/21/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

TYRONE L. TURNER, JR.                                                                  PLAINTIFF
ADC #172055

V.                                 Case No. 5:19-cv-00153-LPR

STRINGFELLOW,
Dentist, Wellpath Medical                                                            DEFENDANT


                                              ORDER

       Tyrone L. Turner, Jr. (“Plaintiff”) filed a pro se complaint pursuant to 42 U.S.C. § 1983

on April 26, 2019, while he was an inmate in the Arkansas Division of Correction (“ADC”). (Doc.

2). On November 27, 2019, mail sent to Plaintiff at the ADC was returned to the Clerk of the

Court as undeliverable, with the notation “paroled.” (Doc. 9). On December 4, 2019, the Court

entered an Order directing Plaintiff to inform the Court whether he intended to pursue this lawsuit

and, if so, to provide a current mailing address and file a free-world application to proceed in forma

pauperis. (Doc. 10). The Court warned Plaintiff that his failure to comply with the Order would

cause his Complaint to be dismissed. (Id.) That Order was returned to the Clerk as undeliverable.

(Doc. 11). Other mail sent to Plaintiff was also returned as undeliverable. (Docs. 12, 13).

       Plaintiff has not complied with or otherwise responded to the December 4, 2019 Order.

Plaintiff also failed to notify the Clerk and the other parties to the proceedings of a change in his

address as required by Local Rule 5.5(c)(2), which the Court noted in its Initial Order for Pro Se

Prisoners. (Doc. 3).

       Accordingly, Plaintiff’s Complaint is DISMISSED without prejudice pursuant to Local

Rule 5.5(c)(2) and Rule 41(b) of the Federal Rules of Civil Procedure. See Link v. Wabash R.R.

Co., 370 U.S. 626, 630-31 (1962) (district courts have power to dismiss sua sponte under Rule
         Case 5:19-cv-00153-LPR Document 14 Filed 05/21/20 Page 2 of 2



41(b)). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

from the order and judgment dismissing this action would not be taken in good faith.

       IT IS SO ORDERED this 21st day of May 2020.




                                                   ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE




                                               2
